UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-01435 AMCAP Fund, Inc. (Exact name of registrant as specified in charter) 333 South Hope Street, Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: February 28 or 29 Date of reporting period: May 31, 2007 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) Copies to: Eric A.S. Richards O’Melveny & Myers LLP 400 South Hope Street Los Angeles, California 90071 (Counsel for the registrant) ITEM 1 - Schedule of Investments [logo – American Funds®] AMCAP Fund Investment portfolio May 31, 2007 unaudited Common stocks — 84.21% Shares Market value (000) INFORMATION TECHNOLOGY — 19.67% Cisco Systems, Inc.1 24,604,300 $ 662,348 Oracle Corp.1 33,956,991 658,086 Intel Corp. 24,067,000 533,565 Google Inc., Class A1 1,055,000 525,126 Microsoft Corp. 15,895,000 487,500 Texas Instruments Inc. 12,250,000 433,160 eBay Inc.1 7,400,000 240,944 Automatic Data Processing, Inc. 3,500,000 173,950 Altera Corp. 5,250,000 119,753 Linear Technology Corp. 3,200,000 114,848 Accenture Ltd, Class A 2,710,000 110,947 Hon Hai Precision Industry Co., Ltd. 15,000,000 106,040 Western Union Co. 4,631,800 103,984 Microchip Technology Inc. 2,500,000 101,450 NAVTEQ Corp.1 2,353,500 100,800 Maxim Integrated Products, Inc. 3,045,000 93,634 EMC Corp.1 5,500,000 92,895 Yahoo! Inc.1 3,000,000 86,100 Xilinx, Inc. 2,500,000 71,200 Apple Inc.1 550,000 66,858 Paychex, Inc. 1,600,000 64,640 Analog Devices, Inc. 1,750,000 63,368 Dell Inc.1 2,300,000 61,801 KLA-Tencor Corp. 1,020,000 56,080 Applied Materials, Inc. 2,700,000 51,570 Intersil Corp., Class A 1,500,000 45,150 Affiliated Computer Services, Inc., Class A1 727,800 42,467 Delta Electronics, Inc. 11,500,000 37,602 Rogers Corp.1 750,000 30,180 Jabil Circuit, Inc. 1,087,000 25,001 National Instruments Corp. 768,750 24,231 Cadence Design Systems, Inc.1 796,400 18,086 First Data Corp. 500,000 16,350 Solectron Corp.1 1,538,100 5,230 5,424,944 CONSUMER DISCRETIONARY — 18.54% Lowe’s Companies, Inc. 21,193,700 695,577 Target Corp. 9,250,000 577,478 Carnival Corp., units 8,525,200 430,011 Johnson Controls, Inc. 3,390,000 371,883 Best Buy Co., Inc. 6,300,000 304,227 YUM! Brands, Inc. 3,738,000 253,137 Williams-Sonoma, Inc.2 6,000,000 203,340 Ross Stores, Inc. 5,525,000 181,441 Harley-Davidson, Inc. 2,896,900 176,972 Time Warner Inc. 7,647,500 163,427 Brinker International, Inc. 4,687,500 149,813 Walt Disney Co. 4,000,000 141,760 E. W. Scripps Co., Class A 3,100,000 141,422 O’Reilly Automotive, Inc.1 3,543,700 134,625 Tractor Supply Co.1,2 2,525,000 134,355 Harman International Industries, Inc. 900,506 106,845 Comcast Corp., Class A, special nonvoting stock1 3,750,000 101,925 Expedia, Inc.1 4,000,000 96,120 Kohl’s Corp.1 1,275,000 96,033 OSI Restaurant Partners, Inc. 2,250,000 91,575 Gentex Corp. 5,130,000 91,058 Dollar General Corp. 3,590,800 77,705 Discovery Holding Co., Class A1 3,245,000 75,868 Talbots, Inc.2 3,057,725 66,506 Applebee’s International, Inc. 2,500,000 65,500 P.F. Chang’s China Bistro, Inc.1,2 1,650,000 64,003 Liberty Media Holding Corp., Liberty Interactive, Series A1 1,750,000 42,402 Fossil, Inc.1 1,315,000 41,041 IAC/InterActiveCorp1 1,054,800 36,496 5,112,545 HEALTH CARE — 15.86% UnitedHealth Group Inc. 12,106,400 663,068 WellPoint, Inc.1 6,700,000 545,447 Medco Health Solutions, Inc.1 3,987,100 310,037 Medtronic, Inc. 5,200,000 276,484 Amgen Inc.1 4,740,800 267,049 Roche Holding AG 1,262,000 231,665 St. Jude Medical, Inc.1 4,929,200 210,428 Alcon, Inc. 1,265,454 174,709 Cephalon, Inc.1 2,000,000 166,020 Forest Laboratories, Inc.1 2,945,000 149,341 Bristol-Myers Squibb Co. 4,225,000 128,060 Biogen Idec Inc.1 2,380,000 124,284 Medicis Pharmaceutical Corp., Class A2 3,625,000 119,625 Beckman Coulter, Inc. 1,728,600 113,050 Genentech, Inc.1 1,410,000 112,476 Lincare Holdings Inc.1 2,800,000 112,252 Express Scripts, Inc.1 1,080,000 110,268 Becton, Dickinson and Co. 1,200,000 91,500 Abbott Laboratories 1,400,000 78,890 McKesson Corp. 1,100,000 69,443 Haemonetics Corp.1 1,190,000 59,072 Eli Lilly and Co. 900,000 52,758 Gilead Sciences, Inc.1 500,000 41,385 Boston Scientific Corp.1 2,547,890 39,925 Johnson & Johnson 500,000 31,635 AstraZeneca PLC (Sweden) 507,400 26,862 Henry Schein, Inc.1 500,000 26,765 Mentor Corp. 607,100 24,551 IDEXX Laboratories, Inc.1 189,900 16,766 4,373,815 FINANCIALS — 8.28% Fannie Mae 8,640,000 $ 552,269 Capital One Financial Corp. 5,801,200 462,820 American International Group, Inc. 4,365,000 315,764 Wachovia Corp. 3,307,008 179,207 Freddie Mac 2,550,000 170,314 Hudson City Bancorp, Inc. 10,800,000 142,452 Wells Fargo & Co. 3,440,000 124,150 M&T Bank Corp. 959,230 105,928 Commerce Bancorp, Inc. 3,000,000 103,560 Bank of New York Co., Inc. 1,740,000 70,574 City National Corp. 510,000 39,494 Arthur J. Gallagher & Co. 600,000 17,640 2,284,172 ENERGY — 6.81% Schlumberger Ltd. 6,560,000 510,827 Devon Energy Corp. 3,020,000 231,876 Newfield Exploration Co.1 3,795,000 182,312 Apache Corp. 2,150,000 173,612 FMC Technologies, Inc.1 2,285,000 172,746 EOG Resources, Inc. 2,122,900 163,251 Smith International, Inc. 2,742,896 152,258 Murphy Oil Corp. 2,200,000 129,800 Noble Corp. 1,200,000 110,868 ConocoPhillips 650,000 50,330 1,877,880 CONSUMER STAPLES — 6.12% PepsiCo, Inc. 5,000,000 341,650 L’Oréal SA 2,300,000 273,196 Altria Group, Inc. 2,500,000 177,750 CVS/Caremark Corp. 4,005,000 154,353 Avon Products, Inc. 4,000,000 153,560 Church & Dwight Co., Inc. 2,867,800 143,419 Wm. Wrigley Jr. Co. 1,870,000 109,582 Costco Wholesale Corp. 1,600,000 90,352 Dean Foods Co.1 2,500,000 81,900 Walgreen Co. 1,600,000 72,208 Wal-Mart Stores, Inc. 1,000,000 47,600 Kraft Foods Inc., Class A 1,211,042 40,982 1,686,552 INDUSTRIALS — 5.50% Precision Castparts Corp. 3,640,000 435,199 Robert Half International Inc. 6,800,000 238,952 United Parcel Service, Inc., Class B 3,200,000 230,304 General Electric Co. 5,400,000 202,932 Avery Dennison Corp. 1,744,200 113,844 FedEx Corp. 790,000 88,180 Mine Safety Appliances Co.2 1,942,750 83,538 United Technologies Corp 1,000,000 70,550 Southwest Airlines Co. 3,685,000 52,732 1,516,231 TELECOMMUNICATION SERVICES — 2.40% Sprint Nextel Corp., Series 1 15,970,000 $ 364,915 Telephone and Data Systems, Inc., Special Common Shares 2,000,000 116,000 Telephone and Data Systems, Inc. 1,575,000 97,492 CenturyTel, Inc. 890,000 43,984 United States Cellular Corp.1 501,600 39,812 662,203 MATERIALS — 0.28% Sealed Air Corp. 2,400,000 77,520 UTILITIES — 0.09% Duke Energy Corp. 1,299,000 25,382 MISCELLANEOUS — 0.66% Other common stocks in initial period of acquisition 180,756 Total common stocks (cost: $15,996,031,000) 23,222,000 Principal amount Short-term securities — 16.05% (000 ) Procter & Gamble International Funding S.C.A. 5.21%–5.23% due 6/1–7/31/20073 $ 369,600 368,298 Jupiter Securitization Co., LLC 5.24%–5.25% due 6/7–6/21/20073 132,846 132,546 JPMorgan Chase & Co. 5.22%–5.235% due 6/25–8/20/2007 118,300 117,460 Park Avenue Receivables Co., LLC 5.26% due 6/4/20073 83,100 83,051 Bank of America Corp. 5.20%–5.225% due 6/1–9/28/2007 251,500 250,268 Ranger Funding Co. LLC 5.24%–5.255% due 6/6–6/7/20073 70,000 69,934 CAFCO, LLC 5.215%–5.26% due 6/4–8/8/20073 167,200 166,542 Ciesco LLC 5.22%–5.23% due 7/10–7/12/20073 100,000 99,419 Citigroup Funding Inc. 5.24% due 7/9/2007 50,000 49,722 Freddie Mac 5.12%–5.145% due 6/26–8/27/2007 297,900 295,250 Clipper Receivables Co., LLC 5.24% due 6/5–7/24/20073 192,100 191,311 State Street Corp. 5.23% due 6/11–6/12/2007 100,000 99,835 International Lease Finance Corp. 5.20%–5.21% due 6/8–7/23/2007 250,000 248,877 AIG Funding, Inc. 5.20% due 9/10/2007 25,000 24,634 Coca-Cola Co. 5.19%–5.21% due 6/25–9/18/20073 241,000 238,416 Atlantic Industries 5.18% due 6/1/20073 20,700 20,697 Variable Funding Capital Corp. 5.22%–5.255% due 6/5–7/20/20073 216,900 216,052 Wal-Mart Stores Inc. 5.18%–5.20% due 6/26–7/31/20073 212,900 211,968 Federal Home Loan Bank 5.115%–5.14% due 6/22–7/25/2007 183,300 182,049 AT&T Inc. 5.23%–5.25% due 6/21–7/30/20073 161,800 160,986 IBM Capital Inc. 5.18%–5.20% due 6/7–6/18/20073 99,900 99,722 IBM Corp. 5.22% due 6/6/20073 50,000 49,958 General Electric Capital Corp. 5.22% due 8/14/2007 60,000 59,354 General Electric Capital Services, Inc. 5.22% due 8/23/2007 36,200 35,763 General Electric Co. 5.24% due 6/28/2007 23,800 23,703 Private Export Funding Corp. 5.20%–5.21% due 6/20–7/18/20073 119,000 118,426 Johnson & Johnson 5.18% due 6/7–7/18/20073 100,300 100,054 3M Co. 5.18%–5.20% due 6/14–6/28/2007 90,150 89,864 Merck & Co. Inc. 5.20% due 6/8–6/27/2007 71,531 71,278 Honeywell International Inc. 5.17%–5.21% due 8/31–9/10/20073 70,400 69,405 Abbott Laboratories 5.22%–5.24% due 6/21–7/9/20073 66,200 65,903 CIT Group, Inc. 5.24% due 6/7–6/12/20073 50,900 50,812 FCAR Owner Trust I 5.24% due 7/17/2007 50,000 49,661 Paccar Financial Corp. 5.21% due 7/12/2007 49,900 49,610 NetJets Inc. 5.20%–5.22% due 6/11–8/7/20073 47,400 47,170 E.I. duPont de Nemours and Co. 5.19%–5.20% due 6/14–6/29/20073 45,000 44,866 Hershey Co. 5.18%–5.19% due 6/27–7/12/20073 42,600 42,400 Three Pillars Funding, LLC 5.26% due 6/7/20073 35,000 34,964 Colgate-Palmolive Co. 5.20% due 6/14/20073 25,000 24,949 Caterpillar Financial Services Corp. 5.22% due 6/21/2007 25,000 24,927 HarvardUniversity 5.18% due 8/22/2007 25,000 24,686 Triple-A One Funding Corp. 5.23% due 7/20/20073 20,259 20,117 Fannie Mae 5.125% due 8/15/2007 1,800 1,781 Total short-term securities (cost: $4,426,310,000) 4,426,688 Total investment securities (cost: $20,422,341,000) 27,648,688 Other assets less liabilities (72,318 ) Net assets $ 27,576,370 “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See table below for additional information. 3Restricted security that can be resold only to institutional investors. In practice, this security is typically as liquid as unrestricted securitiesin the portfolio. The total value of all such restricted securities, including those in "Other securities" in the summary investment portfolio,was $2,727,966,000, which represented 9.89% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares of that company. Further details on these holdings and related transactions during the three months ended May 31, 2007, appear below. Company Beginning shares Purchases Sales Ending shares Dividend income (000) Market value of affiliates at 5/31/07 (000) Williams-Sonoma, Inc. 6,000,000 — — 6,000,000 $ 690 $ 203,340 Tractor Supply Co. 2,525,000 — — 2,525,000 — 134,355 Medicis Pharmaceutical Corp., Class A 3,625,000 — — 3,625,000 109 119,625 Mine Safety Appliances Co. 1,942,750 — — 1,942,750 427 83,538 Talbots, Inc. — 3,057,725 — 3,057,725 795 66,506 P.F. Chang’s China Bistro, Inc. 1,650,000 — — 1,650,000 — 64,003 $ 2,021 $ 671,367 Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ 7,308,547 Gross unrealized depreciation on investment securities (82,285 ) Net unrealized appreciation on investment securities 7,226,262 Cost of investment securities for federal income tax purposes 20,422,426 Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so you may lose money. Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in each fund’s prospectus, which can be obtained from a financial adviser and should be read carefully before investing. MFGEFP-902-0707O-S6928 ITEM 2 - Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 - Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940, as amended, and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMCAP FUND, INC. By /s/ Claudia P. Huntington Claudia P. Huntington, President and Principal Executive Officer Date: July 27, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Claudia P. Huntington Claudia P. Huntington, President and Principal Executive Officer Date: July 27, 2007 By /s/ Karl C. Grauman Karl C. Grauman, Treasurer and Principal Financial Officer Date: July 27, 2007
